 
 
IV 
108th CONGRESS
2d Session
H. RES. 624 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2004 
Mrs. Myrick submitted the following resolution; which was referred to the Committee on Ways and Means
 
RESOLUTION 
Supporting the goals and ideals of National Transparency Day, which promotes the financial transparency of charitable organizations. 
 
Whereas the people of the United States are an exceedingly generous people, having contributed more than $241,000,000,000 to charitable organizations in 2002; 
Whereas millions of people in the United States and around the world benefit from the charitable contributions of the people of the United States; 
Whereas the financial strength and success of charitable organizations are dependent upon the confidence of the organizations’ donors that their contributions are used for their stated purposes and are not misappropriated or misused; 
Whereas Federal law requires most charitable organizations to file annual financial reports; 
Whereas, in order to be most effective, charitable organizations should be open and transparent with their financial information and in their communications with donors; 
Whereas charitable organizations should make available to potential and existing donors financial information and measurable results of the organizations’ actions; 
Whereas one of the purposes of Wall Watchers, a ministry based in Matthews, North Carolina, is to empower donors to make better-informed charitable giving decisions; 
Whereas Wall Watchers has joined with Members of Congress and leaders of charitable organizations all over the United States to call upon charitable organizations to be completely transparent, proactive, and timely in providing financial information to potential and existing donors;  
Whereas other organizations, including the Better Business Bureau and the Evangelical Council for Financial Accountability, promote the financial transparency of charitable organizations; and 
Whereas Wall Watchers has designated May 15, 2004, as National Transparency Day: Now, therefore, be it 
 
That  
the House of Representatives— 
(1)supports the goals and ideals of National Transparency Day, which promotes the financial transparency of charitable organizations; 
(2)recognizes that financial transparency is relevant to a great number of entities in the United States, including ministries, nonprofit and other organizations, corporations, and schools; 
(3)pledges to make bipartisan efforts to enact laws to protect donors from charitable organizations that are not financially transparent; and 
(4)acknowledges that the people of the United States are an exceedingly generous people and that National Transparency Day will encourage even greater generosity. 
 
